EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lonnie Holder on Wednesday, 09 March 2022.
Claims 1, 7 and 31-38 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 1 (amended in part) “… during the removal of the heat from the skin [[.]] ; wherein the heat is removed at a first location on the skin, and the drug is applied at a second location on the skin; 
wherein the drug is applied to the skin about a periphery of the first location; or wherein the heat is removed about a periphery of the second location.”

Claim 7 (amended in part) “… during the cooling of the skin [[.]] ; wherein the skin is cooled at a first location on the skin, and the drug is applied at a second location on the skin; 
wherein the drug is applied to the skin about a periphery of the first location; or wherein the skin is cooled about a periphery of the second location.” 

Claim 34 (currently amended) “The method of claim 1, wherein [[the heat is removed at a first location on the skin, and]] the drug is applied at the first location [[and at a second location]] on the skin.”

Claims 31-33 and 35-38 are canceled. 

Allowable Claims
Claims 1-12 and 34 are allowed.

Reasons for Allowance
Applicant’s arguments filed 17 February 2022 regarding the rejections citing Ramdas; Radhakrishnan et al. (US 20140200487), Kellogg, Dean L. Jr. (Journal of Applied Physiology 2006), Schaefer; David et al. (US 20160022478) and Badawi; Paul (US 20130172790) have been considered in light of the amendments described above. Examiner advances additional reasons for allowance. 
Ramdas, the closest art of record, does not apply a drug to skin about a periphery of a first location or remove heat about a periphery of a second location. At most, Ramdas suggests that only one general location of skin is selected for both cooling and delivering a transdermal drug. Figs. 2A and 2B depict the applicator (2) as a planar device configured to contact a region of skin. Ramdas discloses that the applicator can be used in combination with a topically applied medicament, but provides no further details regarding how the medication is applied (¶ [0057], topically applied medicament). 

Also of record, Badawi discloses a method of controlling drug delivery to skin (¶ [0001], [0026]), including cooling a first location of skin (¶ [0095], cooling gel … which may be cooled or frozen prior to use; ¶ [0086], contact region 30 may further include a moisturizing layer to interface between the strip and skin to facilitate heat transfer from the strip as well as to provide moisturizing therapy to the skin); and
applying a drug to an external surface of the skin (¶ [0097], the strips may also include a layer for the diffusion or release of one or more pharmaceutical, biological, or chemical agents … may be incorporated into the either the contact layer 34, insulative layer 38, or in a separate layer entirely). 
However, Badawi does not apply the drug to skin about a periphery of the first location or remove heat about a periphery of a second location. Instead, Badawi shows in each embodiment that the heating/cooling layer extends in parallel and coextensively with other layers (¶ [0086], FIGS. 3A and 3B show front and cross-sectional side views; ¶ [0095], Rather than using the heating layer 36 … instead to provide for cooling of the skin). Badawi discloses several embodiments which vary the outline or profile of the patch, but none of the embodiments alter the layout of the layers or introduce discontinuities in the heating and drug layers (Figs. 4-23). 
The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Uchiyama; Hitoshi (US 20110218601 A1) discloses a skin patch laminate body and method (¶ [0004], [0005], [0011], heat imparting body 10), comprising:
applying a drug to an external surface of the skin (¶ [0012], The skin adhesive layer 22 has a medicine containing an active ingredient); 
while simultaneously applying heat to the skin (¶ [0011], each of the exothermic agent-accommodating layers 12 is formed as a breathable layer 13 for exposing the exothermic agent 11 to air to generate heat oxidatively); 
wherein the heat is applied at a first location on the skin, and the drug is applied at a second location on the skin (¶ [0037], the adhesive strength of the peelable adhesive layer 30B can be reduced to a half if the adherend area of the peelable adhesive layer 30B is reduced to a half). 
However, Uchiyama does not remove heat from the skin or permit the drug to pool in a superficial skin layer. Instead, Uchiyama delivers heat with a removable heating pad (¶ [0026], exothermic body that is a disposable heating pad; ¶ [0027], it is possible to peel off the heat imparting body … after exothermic effects of the heat imparting body disappear). 

Van Duren, Albert Philip (US 20040191301 A1) describes a transdermal device and method (¶ [0001], [0011], [0017], transdermal patch 10), comprising:
applying a drug to an external surface of the skin (¶ [0017], reservoir 14 containing a drug 15; ¶ [0020], the drug 15 and the suspended material 18 diffuse osmotically through the adhesive layer 20); 
while simultaneously applying heat to the skin (¶ [0025], heat may be applied by … heat producing means; ¶ [0030], Heat is then applied to … release the suspended analgesic drug for transdermal introduction; ¶ [0032], sufficient heat is applied to the transdermal patch 10 … thereby releasing the additional dose of the medication 18); 
wherein the drug is applied at various locations on the skin (¶ [0027] FIG. 4 … The patch 10b has a circular shape with a reservoir 14b with a drug layer 15b surrounding a phase change material layer 16b with a material 18 suspended or held in the phase change material; ¶ [0028] FIG. 5 … The patch 10c has a circular shape, with a pie shape portion being a reservoir 14c with a drug layer 15c; ¶ [0029], One difference between the patch 10c of FIG. 5 and the patch 10d of FIG. 6 is that near a center is another drug layer 26). 
However, Van Duren does not remove heat from the skin or permit the drug to pool in a superficial skin layer. Instead, Van Duren applies heat with a device external to the transdermal device (¶ [0025], heat may be applied by … a resistance heater, a heating pad, a radiator, a concentrated beam of energy, or any equivalent means).  

Hart, John R.  et al. (US 20040219195 A1) discloses transdermal dosage forms and methods of treating a patient (¶ [0002], [0006], [0007], [0026], transdermal dosage form 100), comprising:
applying a drug to an external surface of the skin (¶ [0026], active agent-containing component 110 ("active agent component") comprising a skin-contacting polymeric material 115); 
wherein the drug is applied at discontinuous locations on the skin (¶ [0028], FIGS. 2a and 2b, the active agent component 110 consists of an annular disk comprising a skin-contacting polymeric material 115 and an active agent which is configured to define a central channel 140 filled with air; ¶ [0029], FIGS. 3a and 3b, the active agent component 110 comprises a polymeric disk configured to define a plurality of cylindrical air channels 140; ¶ [0053], FIGS. 4a and 4b, the skin-contacting component 210 comprises a plurality of strips comprising a skin-contacting polymeric matrix 215 and an active agent, wherein the strips are separated by channels 240). 
However, Hart does not remove or add heat from the skin or permit the drug to pool in a superficial skin layer. Hart instead describes a passive transdermal device with a barrier that blocks diffusion (¶ [0045], the barrier is impermeable to diffusion of active agent and antagonist in the absence of said solvent). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781